Name: Commission Implementing Regulation (EU) 2017/1571 of 15 September 2017 amending for the 277th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety;  civil law;  international trade
 Date Published: nan

 16.9.2017 EN Official Journal of the European Union L 238/42 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1571 of 15 September 2017 amending for the 277th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 12 September 2017, the Sanctions Committee of the United Nations Security Council decided to remove one natural person from the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 2017. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Council Regulation (EC) No 881/2002 under the heading Natural persons the following entry is deleted: Zulkifli Abdul Hir (alias (a) Musa Abdul Hir, (b) Muslimin Abdulmotalib, (c) Salim Alombra, (d) Armand Escalante, (e) Normina Hashim, (f) Henri Lawi, (g) Hendri Lawi, (h) Norhana Mohamad, (i) Omar Salem, (j) Ahmad Shobirin, (k) Bin Abdul Hir Zulkifli, (l) Abdulhir Bin Hir, (m) Hassan, (n) Hogalu, (o) Hugalu, (p) Lagu, (q) Marwan (prominently known as)). Address: (a) Seksyen 17, Shah Alam, Selangor, Malaysia (previous location), (b) Maguindanao, the Philippines (as at Jan. 2015). Date of birth: (a) 5.1.1966, (b) 5.10.1966. Place of birth: Muar Johor, Malaysia. Nationality: Malaysian. Passport No: (a) A 11263265, (b) National identification No: 660105-01-5297, (c) Driver license D2161572, issued in California, USA. Other Information: (a) The Court for the Northern District of California, USA, issued a warrant of arrest for him on 1 Aug. 2007. (b) Confirmed to have died in Maguindanao, Philippines in January 2015. (c) Mother's name is Minah Binto Aogist Abd Aziz. Date of designation referred to in Article 2a (4) (b): 9.9.2003.